Name: 97/690/CFSP: Council Decision of 20 October 1997 concerning the implementation of Common Position 97/356/CFSP defined by the Council on the basis of Article J.2 of the Treaty on European Union, concerning conflict prevention and Resolution in Africa
 Type: Decision
 Subject Matter: Africa;  communications;  extra-European organisations;  international security;  economic policy
 Date Published: 1997-10-27

 Avis juridique important|31997D069097/690/CFSP: Council Decision of 20 October 1997 concerning the implementation of Common Position 97/356/CFSP defined by the Council on the basis of Article J.2 of the Treaty on European Union, concerning conflict prevention and Resolution in Africa Official Journal L 293 , 27/10/1997 P. 0003 - 0004COUNCIL DECISION of 20 October 1997 concerning the implementation of common position 97/356/CFSP defined by the Council on the basis of Article J.2 of the Treaty on European Union, concerning conflict prevention and resolution in Africa (97/690/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Articles J.2 and J.11 thereof,Whereas Article 7 of common position 97/356/CFSP of 2 June 1997 (1) provides that the European Union is ready to assist in building the capacities for conflict prevention and resolution in Africa on the basis of concrete project proposals, in particular through the Organization for African Unity (OAU) and African subregional organizations;Whereas, in the light of the conclusions adopted by the Council on 2 June 1997 on conflict prevention and resolution in Africa and in order to facilitate African efforts, the European Union should support the Mechanism for Conflict Prevention, Management and Resolution in Africa (hereinafter referred to as 'the Mechanism`), which was established by the OAU at its 29th Assembly held in Cairo in June 1993;Whereas, in order to make the OAU Mechanism operational, it is essential to increase communications facilities at OAU headquarters, at its national and regional offices and at its field missions; whereas a specific project has been submitted by the OAU as part of a consolidated project of proposals to strengthen the OAU Mechanism in this area;Whereas this is a pilot measure and its evaluation will enable the European Union to broaden cooperation with the OAU and to envisage support for other projects submitted by the OAU, which will be examined individually by the European Union,HAS DECIDED AS FOLLOWS:Article 11. The European Union shall support the Mechanism for Conflict Prevention, Management and Resolution in Africa established by the OAU in June 1993, the aim of which is to make it possible to identify sources of conflict early and react to them rapidly.2. In order to enable the Mechanism to improve its operational effectiveness and in view of the deficiencies observed in the field of communications in Africa, the European Union's support for 1997 will be directed towards the OAU's requirements for increasing communications facilities at OAU headquarters, at its national and regional offices and at its field missions, including training in that sector.Article 2In implementing this Decision, account will be taken of the need to ensure consistency between assistance to the OAU provided by the European Union, the Member States and other participants in the conferences on preventive diplomacy held in Washington (1995), Brussels and Madrid (1996).Article 31. In order to cover the costs of providing equipment and of training OAU staff, an amount of ECU 860 000 shall be borne by the general budget of the European Communities for the financial year 1997.2. The expenditure financed by the amount laid down in paragraph 1 shall be administered in accordance with the budgetary procedures and rules of the European Community.Article 4Six months after publication of this Decision, the Council shall evaluate the action taken pursuant to it, on the basis of information supplied by the Commission.Article 5This Decision shall enter into force on the date of its adoption.It shall be published in the Official Journal.Done at Luxembourg, 20 October 1997.For the CouncilThe PresidentF. BODEN(1) OJ L 153 vom 11. 6. 1997, S. 1.